DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species A in the reply filed on 15 December 2021 is acknowledged.  The traversal is on the ground(s) that 1) in searching for similar limitations found in both inventions, the search would also be relevant to Invention II and 2) a search of Species A would be relevant to Species B and C.  This is not found persuasive because 1) while some features overlap the inventions remain independent and distinct and based upon current understand of the claims, the differing features did not appear in the search for Invention I, and 2) the species remain independent and distinct, and the differing features did not appear in the search for Species A.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12, the claim recites “a gap comprising a sensing material … wherein one or more of the gaps are configured to close responsive to the sensing material corresponding to the one or more gaps detecting the analyte of interest”. It is unclear as to what the metes and bound of “gaps … configured to close” are thus rendering the claim indefinite. Do the limitations pertain to some kind of mechanical closure e.g. a physical switch, or a conductive path being formed but no mechanical movement actually occurs? If it is the first, it is unclear how a physical switch can close a gap when the sensing material is present in the gap. If it is the second, it is unclear how a gap closes i.e. a gap becomes so small it ceases to exist when it is actually the conductive path that closes. It appears both interpretations are supported by applicant’s specification, specifically in [0027, 0037] of the filed specification. As such, this further renders Claims 8 and 20 unclear.
Regarding Claims 9 and 21, the claim recites “an asset of the user”. It is unclear what the metes and bounds of an “asset” are, thus rendering the claims indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 6 – 16, and 18 - 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rinaldi et al. (US 2020/0116694).
Regarding Claim 1, as best understood, Rinaldi discloses a sensor system, in at least Figures 1 – 6, comprising: an electrical circuit comprising plural leads (leads coupled to Beam 1 and Beam 2) (Figure 2a) operably coupled with one or more sensing regions (polymer portion of Beam 1) (Figures 2c) [0019], one or more of the sensing regions including a gap comprising a sensing material (Figure 2c), wherein the sensing material of each of the sensing regions is configured to detect an analyte of interest (specific VOC) [0016], wherein one or more of the gaps are configured to close responsive to the sensing material corresponding to the one or more gaps detecting the analyte of interest [0019, 0022]; and one or more processors communicatively coupled with the electrical circuit [0025], the one or more processors (load electronics inherently including a processor) configured to receive one or more electrical signals (wake up bit) from the electrical circuit indicative of one or more of the gaps closing responsive to the sensing material of the corresponding gaps detecting the analyte of interest [0019, 
Regarding Claim 2, as best understood, Rinaldi discloses the electrical circuit is configured to change between the open position and the closed position, the open position indicative of an absence of the analyte of interest, and the closed position indicative of the presence of the analyte of interest [0019].
Regarding Claim 3, as best understood, Rinaldi discloses the electrical circuit is in the closed position responsive to a number of the gaps of the sensing regions closing exceeding a predetermined threshold (one) [0019].
Regarding Claim 4, as best understood, Rinaldi discloses the one or more electrical signals includes an identity of the analyte of interest (as the sensor detects a selected VOC [0016] the electrical signal inherently includes the identity of the analyte of interest).
Regarding Claim 6, as best understood, Rinaldi discloses the gap of a first sensing region is configured to close responsive to the sensing material of the first sensing region detecting a first analyte of interest [0019], and wherein the gap of the first sensing region is configured to open responsive to the sensing material of the first sensing region detecting a different, second analyte of interest (i.e. the first analyte of 
Regarding Claim 7, as best understood, Rinaldi discloses one or more properties (swelling) of the sensing material is configured to change responsive to the sensing material detecting the analyte of interest [0018].
Regarding Claim 8, as best understood, Rinaldi discloses one or more of the gaps is a non- conductive gap substantially filled with the sensing material (Figure 2).
Regarding Claim 9, as best understood, Rinaldi discloses the responsive action includes one or more responsive actions of a user of the sensor system (fumigation) or an asset of the user of the sensor system (alarm) [0024].
Regarding Claim 10, as best understood, Rinaldi discloses the sensing material of one or more of the sensing regions is a multi-response sensing material configured to respond to different analytes of interest (one or more VOCs) [0002].
Regarding Claim 11, as best understood, Rinaldi discloses the electrical circuit is configured to one or more of activate one or more other sensor systems, communicate with a central station (centrally located transceiver), communicate with one or more other sensors, communicate with the one or more other sensor systems, change one or more operating parameters of the sensor system, start data logging with the electrical circuit, or start data trending with the electrical circuit [0021].
Regarding Claim 12, as best understood, Rinaldi discloses a method comprising: detecting an analyte of interest (specific VOC) with sensing material (polymer portion of Beam 1) of one or more sensing regions of an electrical circuit of a sensor system [0016, 0019] (Figure 2a), one or more of the sensing regions including a 
Regarding Claim 13, as best understood, Rinaldi discloses changing the electrical circuit between the open position and the closed position, the open position indicative of an absence of the analyte of interest, and the closed position indicative of the presence of the analyte of interest [0019].
Regarding Claim 14, as best understood, Rinaldi discloses the electrical circuit is in the closed position responsive to a number of the gaps of the sensing regions closing exceeding a predetermined threshold (one) [0019].
Regarding Claim 15, as best understood, Rinaldi discloses the predetermined threshold is configured to be adaptable based on one or more external inputs (concentration) to the sensor system [0002]
Regarding Claim 16, as best understood, Rinaldi discloses the one or more electrical signals includes an identity of the analyte of interest (as the sensor detects a 
Regarding Claim 18, as best understood, Rinaldi discloses closing the gap of a first sensing region responsive to the sensing material of the first sensing region detecting a first analyte of interest [0019], and opening the gap of the first sensing region responsive to the sensing material of the first sensing region detecting a different, second analyte of interest (i.e. the first analyte of interest is not present or no longer present therefore other/second analytes are present instead).
Regarding Claim 19, as best understood, Rinaldi discloses one or more properties (swelling) of the sensing material is configured to change responsive to the sensing material detecting the analyte of interest [0018].
Regarding Claim 20, as best understood, Rinaldi discloses one or more of the gaps is a non- conductive gap substantially filled with the sensing material (Figure 2).
Regarding Claim 21, as best understood, Rinaldi discloses the responsive action includes one or more responsive actions of a user of the sensor system (fumigation) or an asset of the user of the sensor system (alarm) [0024].
Regarding Claim 22, as best understood, Rinaldi discloses the sensing material of one or more of the sensing regions is a multi-response sensing material configured to respond to different analytes of interest (one or more VOCs) [0002].
Regarding Claim 23, as best understood, Rinaldi discloses one or more of activating one or more other sensor systems, communicating with a central station (centrally located transceiver), communicating with one or more other sensors, communicating with the one or more other sensor systems, changing one or more 

Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the interpretations of the claims as discussed in the 112(b) Rejections outlined above. Upon applicant' s amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856